Citation Nr: 0426541	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  99-01 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel




INTRODUCTION

The appellant is the widow of the veteran who had active 
service from February 1960 to December 1960.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board previously issued a May 2000 decision in which it 
denied entitlement to service connection for the cause of the 
veteran's death.  The appellant appealed the Board's May 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon an Unopposed Motion for Remand 
and to Stay Further Proceedings by the Secretary of Veterans 
Affairs, issued an Order dated December 20, 2000, which 
vacated and remanded the Board's decision.  

Evidence pertinent to the issues on appeal (medical extracts) 
was subsequently received at the Board in June 2001, with an 
appropriate waiver of the RO's initial consideration of this 
evidence, and the Board remanded the matter to the RO for 
further action as warranted under the Veterans Claims 
Assistance Act of 2000 and for further evidentiary 
development.

Upon return of this matter to the Board, the Board received 
additional private treatment records from the veteran's 
representative.  Based on its review of those records and a 
Department of Veterans Affairs (VA) medical opinion obtained 
in July 2002, the Board took steps to obtain a supplemental 
medical opinion based on the newly received evidence.  The 
supplemental medical opinion was issued in June 2003, and the 
Board once again remanded the case in order for the 
supplemental medical opinion to be considered by the regional 
office (RO).  The case is now ready for appellate 
consideration.




FINDINGS OF FACT

1.  The veteran died in March 1991 as a result of metastatic 
adenocarcinoma, unknown primary; a low-grade lymphoma was a 
significant condition contributing to his death but not 
resulting in the metastatic adenocarcinoma.

2.  At the time of his death, the veteran was not service-
connected for any disability.

3.  There is no competent evidence of record relating the 
veteran's cause of death to his military service.


CONCLUSION OF LAW

A disorder causing or contributing to the veteran's death was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1101, 1131, 1112, 1113, 1310, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to Dependency and 
Indemnity Compensation (DIC) benefits on the basis that her 
spouse, the veteran, died of a service-connected disability. 

Pursuant to the Board's September 2001 and September 2003 
Remands, the RO made reasonable attempts to obtain the chest 
X-ray film referenced in box #46 on the veteran's Report of 
Medical Examination dated December 9, 1960, and as noted 
below, ensured compliance with VCAA including affording the 
appellant a medical opinion and supplemental medical opinion 
in conjunction with a review of the veteran's claims file.  
Based on the foregoing actions, the Board finds that the RO 
complied with the Board's September 2001 and September 2003 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In October 2001, the RO sent a letter to the appellant 
advising her what evidence was required to substantiate her 
claim.  The letter also asked the appellant to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the appellant what evidence and 
information VA would be obtaining and what evidence she still 
needed to provide.  The letter explained that VA would 
attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the October 2001 notice letter did not specifically 
advise the appellant to provide any evidence in her 
possession that pertains to her claim, she was informed that 
the cause of death was usually shown by the veteran's death 
certificate but that she had the opportunity to submit a 
statement from the physician who reportedly suggested a 
relationship between the veteran's death and his 
bronchopneumonia contracted during service.  The Board finds 
that the appellant was sufficiently put on notice as to the 
need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
her possession, obtained by her, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a substantially complete 
application for DIC was received on October 15, 1998.  
Thereafter, in a rating decision dated in May 2000 DIC was 
denied.  Only after that rating action was promulgated did 
the RO, in October 2001, provide notice to the appellant 
regarding what information and evidence was needed to 
substantiate her claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
October 2001 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the re-transfer and re-certification of her case to 
the Board, and the content of the notice letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to her.  

With respect to VA's duty to assist the appellant, the RO 
obtained the veteran's service medical records.  Further, a 
VA medical opinion and a supplemental medical opinion were 
provided.  The appellant has not referenced any unobtained 
evidence that might aid her claim or that might be pertinent 
to the bases of the denial of her claim.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist her in accordance with the VCAA 
would serve no useful purpose.  The Board notes that while 
the RO made reasonable attempts to obtain the chest X-ray 
film referenced in box #46 on the veteran's Report of Medical 
Examination dated December 9, 1960, these attempts were 
unsuccessful.    

The appellant contends that the veteran's in-service episode 
of severe pneumonia caused residual lung problems and 
ultimately caused his death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312 (a).  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause of 
death or be etiologically related thereto.  38 C.F.R. § 3.312 
(b).  For a service-connected disability to constitute a 
contributory cause of death, it must contribute substantially 
or materially to death, combine to cause death, and aid or 
lend assistance to the production of death.  38 C.F.R. § 
3.312 (c).  It is not sufficient to show that it causally 
shared in producing death, but rather it must be shown that 
there was a causal connection.  Id.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  Service connection may also be allowed on a 
presumptive basis for certain disabilities, including 
malignant tumors, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The record shows that the veteran was 48 years old when he 
died in March 1991.  The death certificate listed metastatic 
adenocarcinoma of unknown primary as the immediate cause of 
death.  A low-grade lymphoma of three years duration was 
noted as a significant condition contributing to the 
veteran's death but not resulting in the underlying 
adenocarcinoma.  At the time of his death the veteran was not 
service connected for any injury or disease.  There is no 
medical evidence that suggests, much less indicates, that the 
veteran's cancer had been present during service or within 
the one year presumptive period after separation from service 
provided for malignant tumors.  

Service medical records indicate that the veteran was 
hospitalized in October and November 1960.  A Medical Board 
was convened in December 1960 and recommended that the 
veteran be separated from service under provisions of Chapter 
9, AFM 35-4.  The Medical Board Report indicated that the 
veteran was diagnosed with a duodenum ulcer and chronic 
passive dependency due to stress intolerance.  The clinical 
record noted an episode of bronchopneumonia in February 1960 
while at Lackland Air Force Base, Texas.  Upon physical 
examination on admission to the hospital in December 1960, 
the veteran's lungs were clear to percussion and 
auscultation.  A December 1960 examination performed pursuant 
to the veteran's separation from service revealed that chest 
X-rays taken two months earlier had shown prominent 
bronchovascular markings.  The examination was otherwise 
negative for any complaint, diagnosis, or treatment of a 
pulmonary disorder.  The remaining service medical records 
are likewise negative for any diagnosis of a pulmonary 
disorder.

The veteran filed a claim of service connection for a 
duodenal ulcer in January 1961.   A March 1961 rating 
decision denied the veteran's claim holding that the ulcer 
condition was not incurred in or aggravated by military 
service.

Post-service medical records include treatment records from 
1968 and 1969 and hospitalization and outpatient treatment 
records from June 1983 to March 1991 for adenocarcinoma and 
related disorders.  

A 1968 chest X-ray indicated "moderate bilateral nonspecific 
fibrosis and calcifications scattered throughout both lung 
fields, somewhat more marked at both apices."  The examiner 
suggested obtaining old film studies for comparison if 
available.    

Terminal hospital records reflect that the veteran was 
hospitalized after being diagnosed with terminal metastatic 
adenocarcinoma of unknown primary.  The final summary 
reported that the veteran had a rapidly advancing unknown 
primary, either a pancreas or lung cancer, which had involved 
his entire skeleton.  It densely involved the lungs and there 
was no chance of survival.  

In July 2002 the veteran's claims file was reviewed by a VA 
examiner in consultation with a VA physician.  The examiner 
noted that the veteran had been seen in the dispensary for 
upper respiratory and headache, a STAT chest x-ray was done 
which showed pneumonia right middle lobe, and treated and 
seen again in April 1960 at which time his lungs were clear.  
The examiner also noted the veteran's in-service 
hospitalization for persistent burning in the mid epigastrium 
and subsequent separation from the military.  The examiner 
noted the veteran's post-service treatment from 1983 
including a bronchoscopy indicating suspicious brushings but 
no diagnosis of cancer in 1983, a diagnosis of non-Hodgkin's 
lymphoma in 1987, and a diagnosis of adenocarcinoma in 1990.  
Although the examiner noted that there were no chest x-rays 
from 1960 in which to compare to more recent x-rays, the 
examiner noted that the veteran had undergone extensive 
workup, CAT scans and chest x-rays when he was diagnosed with 
non-Hodgkin's lymphoma and that no adenocarcinoma was found 
at that time.  The VA examiner opined that because the 
adenocarcinoma was a very quick-acting cancer, it was more 
likely not caused by the 1960 pneumonia.  

After receipt of additional private treatment records, the 
Board requested that the same VA examiner submit a 
supplemental medical opinion taking into account the 
additional records that were not of record at the time of the 
examiner's July 2002 opinion.  The examiner stated, "It is 
still my opinion that it is not likely that [the veteran's] 
pneumonia in the service which cleared completely contributed 
to his adenocarcinoma or his non-Hodgkin['s] lymphoma picked 
up later in life. ... For my opinion it is still that it is not 
likely that this adenocarcinoma of the lung was caused by his 
pneumonia in 1960."

After reviewing and weighing the medical evidence of record, 
the Board finds that the preponderance of that evidence is 
against the appellant's cause of death claim.  There is no 
medical evidence dated within a year of the veteran's 
separation from service, or any evidence following service at 
anytime that tends to show a causal relationship between the 
veteran's death and his period of active service.  The 
terminal hospital records contain no findings or opinions 
regarding the etiological nature of the illness for which the 
veteran was treated prior to his death.  Furthermore, while 
the appellant reported that her private physician informed 
her that the veteran's lungs had been scarred by the in-
service episode of pneumonia, she has not submitted any 
medical evidence tending to show any other linkage between 
the diseases that were determined to have caused or 
contributed to the veteran's death and his period of service.

The Board notes that the appellant has submitted medical 
articles in support of her claim.  However, the United States 
Court of Appeals for Veterans Claims (the Court) has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  In the 
present case, the treatise evidence submitted by the 
appellant is not accompanied by the opinion of any medical 
expert linking the veteran's in-service episode of pneumonia 
to the cause of the veteran's death.  The Board concludes 
that this information is insufficient to establish the 
required relationship between the cause of the veteran's 
death and his military service.

In opposition to the appellant's claim are the July 2002 
opinion and the June 2003 supplemental opinion provided by 
the VA examiner in consultation with a VA physician.  The 
examiner, who reviewed all the evidence in the claims file, 
including that submitted by the appellant in support of the 
claim, opined that it was not likely that the veteran's 
pneumonia in the service contributed to his adenocarcinoma or 
his non-Hodgkin's lymphoma.  

The Board notes that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492.  Because the appellant is not a medical expert, her 
assertions of a relationship between the veteran's non-
Hodgkin's lymphoma or adenocarcinoma and the episode of 
pneumonia that the veteran suffered in service, cannot 
constitute competent evidence of such a relationship.  
Accordingly, service connection for the cause of the 
veteran's death may not be established on the basis of the 
current evidence of record.

The Board acknowledges that certain medical literature does 
document some correlation between pulmonary scarring and lung 
cancer.  However, such medical literature is general in 
nature.  In recognition of the medical complexity involved in 
the underlying question, VA has obtained a medical opinion 
which specifically addresses the possible etiologic 
relationship between the veteran's particular cancer and his 
in-service episode of pneumonia.  The opinion was negative.  
Accordingly, after reviewing the record the Board is 
compelled to conclude that the preponderance of the competent 
evidence is against a finding that the veteran's death was in 
any manner due to a disease or injury related to his active 
duty service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied. 38 U.S.C.A. 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



